NO. 07-12-0031-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                               FEBRUARY 10, 2012

                        ______________________________


                     JOEL AND KEM LANIER FARMS, APPELLANT

                                      V.

                        LOUIS DREYFUS CORPORATION D/B/A
                      ALLENBERG COTTON COMPANY, APPELLEE


                       _________________________________

               FROM THE 72[ND] DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2011-558,212; HONORABLE LES HATCH, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pending before this Court is a motion to dismiss this appeal filed by Appellant, Joel and Kem Lanier Farms, and agreed to by Appellee, Louis Dreyfus Corporation d/b/a/ Allenberg Cotton Company.  Appellant represents it no longer wishes to pursue this appeal, and dismissal would not prevent any party from seeking relief to which it would otherwise be entitled.
	The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).  Having granted the motion at Appellant's request, no motion for rehearing will be entertained and mandate will issue forthwith.  There being no agreement in the motion regarding costs, pursuant to Rule 42.1(d) of the Texas Rules of Appellate Procedure, all costs are taxed against Appellant.
							Patrick A. Pirtle
							      Justice